 DICK BROTHERS, INC.451in the face of its recent actions, is to leave the parties that come beforethe Board in that state of confusion which the absence of an establishedrule inevitably creates.To depart from established practice withoutso much as acknowledging that fact serves only to add bewildermentto a dilemma-a result good conscience and sound administrationshould, at all costs, seek to avoid.Under the circumstances, and for the reasons above stated, I wouldhold the so-called "Supplemental Agreement" no bar, and would,entertain the petition on the merits.MEMBERMURDOCKtook no part in the consideration of the aboveDecision and Order.DICK BROTHERS, INC.andSTEEL WORKERS FEDERATION, PETITIONER.Case No. 4-RC-2430. October 22,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William Naimark, hearing.officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.The Petitioner, Steel Workers Federation, filed its petition hereinon June 23, 1954, seeking to represent a unit composed of all produc-tion and maintenance employees at the Employer's Reading, Penn-sylvania, plant, excluding all office clerical employees, professionalemployees, guards, and supervisors as defined in the Act.The Em-ployer and the Intervenor, United Steelworkers of America, CIO,contend, in substance, that this proceeding is barred by a settlementagreement, settling alleged violations of Section 8 (a) (5) and (1)of the Act, which was entered into by the Employer and the Inter-venor with the approval of the Regional Director, and by a certainbargaining contract executed by them approximately 2 days thereafteras a result of the bargaining prescribed in the settlement agreement.The facts of the case are briefly as follows : On January 7, 1953, theEmployer and the Intervenor entered into a collective-bargainingagreement which was to remain in effect until September 1, 1954, andthereafter unless terminated on 60 days' notice.This agreement alsoprovided for a midterm reopening to negotiate wage rates.On June110 NLRB No. 81. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD23, 1953, the Intervenor timely notified the Employer of its desire 10negotiate wage modifications pursuant to the midterm wage reopeningprovision.Several meetings were thereafter held for this purpose butno agreement was reached.On July 27, 1953, the Petitioner hereinfiled a petition seeking an election and the Intervenor interposed itscontract of January 7, 1953, as a bar.The Board found, in accordwith the Intervenor's contention, that the contract precluded thatproceeding.'It also appears that the Petitioner called a strike in order to effect atermination of the Intervenor's 1953 contract with the Employer.As eresult of the strike, the Employer notwithstanding its contract with the-Intervenor, refused to recognize any labor organization as the bargain-ing representative of its employees.Thereupon, on September 23,1953, the Intervenor filed an unfair labor practice charge against theEmployer, alleging,inter alia,that the Employer refused to bargaincollectively with it as the majority representative of its employees andthereby violated Section 8 (a) (5) and (1) of the Act.On Novem-ber 20, 1953, the Regional Director dismissed the unfair labor practicecharges as being without merit, and the Intervenor appealed the dis-missal to the General Counsel.On April 22, 1954, the General Coun-sel sustained the Intervenor's appeal as to the dismissal of the 8 (a) (5)and (1) charge and directed the Regional Director to process the-charge.On June 17, 1954, the Petitioner again requested recognitionof the Employer as the majority representative of its employees andapproximately a week later, on June 23, 1954, filed its petition herein-On June 29, 1954, the Employer and the Intervenor, with the ap-proval of the Regional Director, entered into a settlement agreementwhich provided, in substance, that the Employer would cease and de-sist from interfering with, restraining, or coercing its employees; thatthe Employer would recognize the Intervenor as the exclusive bargain-ing representative of all the Employer's employees described in the Jan-uary 7, 1953, agreement; that the Employer would bargain collective-ly with the Intervenor concerning wages, hours, and other conditions.of employment; and that the Employer would post notices to that ef-fect.As a consequence of the bargaining directed by the settlementagreement, the Intervenor and the Employer, on July 1, 1954, signedan amended contract, which extended the term of the 1953 contract to,September 1, 1956.It is the foregoing settlement agreement and the resultant contractthat the Employer and the Intervenor contend constitute a bar to a de-termination of representatives at this time.More specifically, the In-tervenor argues that, as in the case of bargaining orders of the Board,effectuation of the policies of the Act requires that the Employer honor-1 SeeDick Brothers, Inc.,107 NLRB 1054. DICK BROTHERS, INC.453its bargaining obligation provided for in a settlement agreement fora reasonable period of time, which had not yet elapsed at the time thecontract in question was concluded, and that no question concerningrepresentation may be raised while the effects of the Employer's un-fair labor practices were being remedied by the Employer's com-pliance with the terms of the settlement agreement.The Employercontends that, in compliance with the settlement agreement in an effortto stabilize its industrial relations, it executed the amended contractand, therefore, a present election is untimely.The Petitioner, on theother hand, maintains that, as it requested recognition and filed its peti-tion before the automatic renewal date of the 1953 contract and the ex-ecution of the extension of this contract on July 1, 1954, neither con-tract should preclude a determination of representatives.InPoole Foundry c6 Machine00.2 the Board was confronted with acomparable question as to the effect of a settlement agreement, basedon 8 (a) (5) and (1) charges, upon the right of employees to file adecertification petition after the execution of a settlement agreement,and the related question of the length of time that the employer wasobligated to bargain with the union pursuant to such an agreement.In that case, the parties had signed a settlement agreement, like theone here involved, which provided that the respondent therein wouldbargain with the union and post notices at its plant for 60 days in-forming the employees of its intention to do so.Thereafter, certainemployees filed a petition to decertify the union, and the Board, insustaining the Regional Director's dismissal of the decertificationpetition, stated that the "Employer and the [union were] entitled to areasonable time within which to effectuate the provisions of the set-tlement agreement . . . free from rival claims and petitions. . . ."In finding that the employer unlawfully refused to bargain with theunion after the dismissal of the decertification petition the Boardstated : 2It is well settled that after the Board finds that an employer hasfailed in his statutory duty to bargain with a union, and ordersthe employer to bargain, such an order must be carried out for areasonable time thereafter without regard to whether or not thereare fluctuations in the majority status of the union during thatperiod.Such a rule has been considered necessary to give theorder to bargain its fullest effect, i. e., to give the parties to thecontroversy a reasonable time in which to conclude a contract.Similarly, a settlement agreement containing a bargaining pro-vision, if it is to achieve its purpose, must be treated as givingthe parties thereto a reasonable time in which to conclude a con-2 95 NLRB 34;enfd. 192 F2d 740; certdenied 342U. S 954.3 95 NLRB 34, 30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDtract.We therefore hold that after providing in the settlementagreement that it would bargain with the Union, the Respondentwas under an obligation to honor that agreement for a reasonabletime after its execution without questioning the representative'status of the Union. . . ." [Emphasis supplied.]respondent-employer by entering into the settlement agreement was"bound to bargain in good faith with the Union for a reasonable pe-riod of time after such agreement without questioning the Union'slack of majority." The court observed that : 4If a settlement agreement is to have any real force, it would seem'that a reasonable time must be afforded in which a status fixed'by the agreement is to operate.Otherwise, settlementagreements-might indeed have little practical effect as an amicable and judi-cious means to expeditious disposal of disputes arising under the,terms of the Act... .In passing on the contention that the Board's order denied the em-ployees the right to choose freely their representative, the court statedthat the employees could file a decertification petition after the settle--ment agreement had been in effect a reasonable length of time.We find that the reasoning of thePoolecase is equally applicable tothe present case.Here, the Intervenor had diligently filed unfair-labor practice charges long before the filing of the instant representa-tion petition.Significantly, the Petitioner's strike was a contribut-ing factor, if not the cause, of the Employer's unlawful refusal to,accord the Intervenor the recognition the Act guaranteed it as the.exclusive bargaining representative of the Employer's employees.Whatever delay there was in processing these charges to a successful'conclusion was not due to any fault on the part of the Intervenor.As the parties have reached agreement on the settlement of thesecharges with approval of the Regional Director, we find that effectua-tion of the policies of the Act requires that they be given a reasonable-time within which to carry out the provisions of the settlement agree-ment free of rival union claims and petitions. Indeed, in fulfillmentof the very purposes of the settlement agreement, the parties executeda contract within such reasonable time. In these circumstances, wefind that the settlement agreement, as well as the July 1, 1954, agree-ment, precludes an election at this time.Accordingly, we shall dis-miss the petition.[The Board dismissed the petition.]+ 192 F 2d 740,743.The courtalso pointed out that if this were not the rule, itwould permit an employer to commitan unfair labor practice by refusing to bargain witha union, sign a settlement agreement undertaking to bargain with the union,then attemptto have a new union certified when dissatisfaction with the old union arose among theemployees because of the unfair labor practice.